Amelia Stayton and Ray




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 12, 2014

                                      No. 04-14-00820-CV

                             Buddy CASTEEL and Jaret B. Casteel,
                                       Appellants

                                                 v.

                               Amelia STAYTON and Ray Baugh,
                                         Appellees

                    From the 38th Judicial District Court, Real County, Texas
                                Trial Court No. 2014-3228-DC
                           Honorable Watt Murrah, Judge Presiding


                                         ORDER
       In this accelerated appeal, the reporter’s record was due to be filed with this court on
December 5, 2014. See TEX. R. APP. P. 35.1(b). On December 11, 2014, court reporter Patricia
A. Gaddis filed a notification of late record. She indicated she is very busy in court and she
requested a thirty-seven day extension of time to file the reporter’s record until January 12, 2015.
        The request is GRANTED IN PART. We ORDER court reporter Patricia A. Gaddis to
file the reporter’s record with this court by December 22, 2014. See id. R. 35.3(c) (limiting an
extension in an accelerated appeal to ten days).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court